     Case 2:17-cr-00690-JS Document 28 Filed 11/26/18 Page 1 of 1 PageID #: 88

                       CRIMINAL CAUSE FOR GUILTY PLEA

BEFORE: SEYBERT,J.        DATE: 11/26/2018          TIME: 11:30

DOCKET NUMBER: CR 17-690               TITLE: USA-V-

DEFT NAME: ZOOBIA SHAHNAZ                                     DEFT: #
      X PRESENT    NOT PRESENT          X IN CUSTODY          ON BAIL

        ATTY. FOR DEFT.: STEVE ZISSOU                          X C.J.A.
                        X PRESENT             NOT PRESENT        RET

A.U.S.A. J. ARTHUR McCONNELL                  DEPUTY CLERK: C. BARAN

COURT REPORTER: O. WICKER


 X      CASE CALLED.     ALL COUNSEL PRESENT.

X       DEFT. WITHDRAWS NOT GUILTY PLEA AND ENTERS A PLEA OF GUILTY TO
        COUNT 1 OF THE SUPERSEDING INDICTMENT.

 X      COURT FINDS A FACTUAL BASIS FOR THE PLEA.

 X      SENTENCE DATE SET FOR       3/29/2019 AT 11:00AM.

 X      PROBATION DEPARTMENT NOTIFIED.

 X      DEFT. CONTINUED IN CUSTODY.

        OTHER:
